°RONAL                                                 03/18/2020



                                                                               Case Number: DA 19-0712
     IN THE SUPREME COURT OF THE STATE OF MONTANA

                             No. DA 19-0712

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.                                                FILED
                                                         MAR 1 g MN
SUSAN LEE HINRICH HAYNAL,                              Bowen
                                                               GaBertwood
                                                           of Suprezne Court
                                                     Clerk       Montana
                                                        State or
           Defendant and Appellant.


                                 ORDER


      Upon consideration of Appellant's motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including April 22, 2020, within which to prepare, file,

and serve Appellant's opening brief on appeal.

     DATED this / `c     day of March, 2020.




                                  Chief Justice